DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 04/15/2022 is acknowledged

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. 10,749,716).
Regarding claim 1, Chen et al. (hereinafter, Ref~716) discloses (please see Figures 4-5 and related text for details) an amplifier circuit, comprising: 
a primary differential amplifier circuit (410 of Fig. 4A) connected to receive a differential input (VINN/VINP) and provide a primary differential output (VOUTN/VOUTP) with a first non-linearity as seen; and 
a secondary differential amplifier circuit (420 of Fig. 4A) connected to receive the differential input, the secondary differential amplifier circuit configured to generate a secondary differential output with a second non-linearity, the secondary differential output and the primary differential output coupled together with opposing polarities such that the second non-linearity cancels out at least the first non-linearity as seen, for instance, from Figs. 4C-4D, meeting claim 1.  
Regarding claim 2, Ref~716 discloses the amplifier circuit of claim 1 wherein the primary differential output and the secondary differential output are coupled together with opposing polarities to generate a combined output (IOUT of Fig. 4B) that has a combined non-linearity that is less than the first non-linearity and a combined amplitude that is less than an amplitude of the primary differential amplifier circuit as seen from Fig. 4C-4D, meeting claim 2.  
Regarding claim 3, Ref~716 discloses the amplifier circuit of claim 2 wherein the primary differential amplifier circuit produces a first current and the secondary differential amplifier circuit produces a second current that is less than the first current as seen from Fig. 4D, since there is a gap between lines, namely DIFF1 and DIFF2, meeting claim 3.  
Regarding claim 4, Ref~716 supports the claimed “wherein the primary differential amplifier circuit is linear over a first voltage range and the secondary differential amplifier circuit is linear over a second voltage range that is smaller than the first voltage range”, since circuit of Ref~716 is configured in the same manner compared to the claimed one, meeting claim 4.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 10,749,716).
Regarding claim 5, Ref~716 discloses everything claimed except for “wherein the primary differential amplifier circuit includes two primary transistors (511/512 of Fig. 4A) in a primary differential pair and a primary current source (414A/414B of Fig. 4A), the secondary differential amplifier circuit includes two secondary transistors (421/422 of Fig. 4A) in a secondary differential pair and a secondary current source (414 of Fig. 4A), the secondary transistors are smaller than the primary transistors and the secondary current source generates a smaller current than the primary current source”. However, these are normal design parameters/features in the field, and it would have been obvious to employ a smaller/secondary pair to simply provide nonlinear adjustment/compensation for the system without providing unintentional gain, meeting claim 5.  
Regarding claim 6, Ref~716 discloses the amplifier circuit of claim 5 wherein the two primary transistors include a first transistor coupled to a first conductor of the differential input and a second transistor coupled to a second conductor of the differential input, the two secondary transistors include a third transistor coupled to the first conductor of the differential input and a fourth transistor coupled to the second conductor of the differential input, a terminal of the first transistor coupled directly to a terminal of the fourth transistor, and a terminal of the second transistor coupled directly to a terminal of the third transistor as seen from Fig. 4A, meeting claim 6.  
Regarding claim 7, Ref~716 discloses everything except for the claimed “wherein the secondary differential amplifier circuit further includes variable resistors and the secondary current source is a variable current source for tuning non-linearity of the secondary differential amplifier circuit”. However, these are normal design parameters/features in the field, and it would have been obvious to replace fix resistors (526 of Fig. 5A) with said variable ones and to replace fix current source (524 of Fig. 5A) with said variable one to achieve optimal results, meeting claim 7.   
Regarding claim 8, Ref~716 does not expressly suggest the claimed amplifier circuit of claim 7 further comprising one or more single-output amplifier stages connected in series with the primary differential amplifier circuit and the secondary differential amplifier circuit, an output of the one or more single-output amplifier stages provided to a laser device. However, these are normal design parameters/features, and more stages would be desirable to convert differential signals to single-ended one and/or to provide more gain to the system depending on custom specifications of an intended system/application including the claimed laser device, meeting claim 8.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843